Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 10, 2020

The Court of Appeals hereby passes the following order:

A20E0033. ESLY ESTRADA v. PERLA ESTRADA.

      Upon consideration of the APPELLANT’S Motion for Extension of Time to
File Discretionary Application in the above styled case, it is ordered that the motion
is hereby GRANTED, which will extend the due date until May 10, 2020.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/10/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.